J.A22042/14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
                                            :
RICKY LEE SECHRIST,                         :
                                            :
                          Appellant         :     No. 2221 MDA 2013


                Appeal from the PCRA Order November 12, 2013
               In the Court of Common Pleas of Lebanon County
               Criminal Division No(s).: CP-38-CR-0001345-2010

BEFORE: PANELLA, SHOGAN, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                       FILED AUGUST 22, 2014

        Appellant, Ricky Lee Sechrist, appeals from the order entered in the

Lebanon County Court of Common Pleas dismissing his first Post Conviction

Relief Act1

because he had filed a timely pro se motion for extension of time to file his

first PCRA petition. We hold the PCRA court lacked jurisdiction and thus, we

affirm.

        On December 15, 2010, Appellant pleaded guilty to multiple counts of

sexual abuse of children and invasion of privacy.       On April 20, 2011, the


*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
J. A22042/14

court sentenced Appellant to an aggregate sentence of eighteen months to



      On April 19, 2012,2 Appellant filed a pro se motion for extension of

time to file a PCRA petition, alleging as follows:

         And now comes [Appellant], pro se, and ask [sic] this
         Honorable Court for an extension of time to file his first
         post-conviction relief motion and aver the following in
         support:

         1. [Appellant] has found that there are problems with his
         sentence and has been trying to obtain records to resolve
         the problem since he has become aware of it.

         2. [Appellant] needs additional time to gather additional
         [sic] so that he can make a clear pleading with the court to
         correct sentence and the miss [sic] information given to
         him by the trial counsel.

         3. [Appellant] intends to raise claims of in [sic] effective
         assistance of counsel and need [sic] the time to get the
         necessary information from the clerk of court and others.

         4. The law library at [the prison] is in [sic] adequate in
         resources and time there has been limited by the nature of
         being incarcerated there.

         5. [Appellant] asks for an additional 30 days to get the
         information and file a P.C.R.A.



omitted).

      On April 24, 2012, the court issued the following order:

2
                                                            See
Commonwealth v. Wilson, 911 A.2d 942, 944 n.2 (Pa. Super. 2006)
(discussing prisoner mailbox rule).




                                      -2-
J. A22042/14

         [I]t appearing to the court that a pleading requesting post
         conviction collateral relief has been filed by [Appellant,] it
         is hereby ordered as follows:

                                                                 for
         amendment as follows, such amendment to be made on or
         before June 21, 2012. [Appellant] shall indicate that [sic]
         nature of his claims concerning his sentence and for
         ineffective assistance of counsel.

Order, 4/24/12. The court also granted Appellant in forma pauperis status

and appointed counsel for Appellant. Id. The order was served on Appellant

and his appointed counsel. Id.

                                                                 pro se PCRA

petition. On July 6, 2012, the Commonwealth filed a respo

pro se

            pro se

                          -Conviction Relief, 7/6/12, at ¶ 23.     On July 23,

                            filed an amended PCRA petition, which alleged,

inter alia, that Appellant filed a pro se PCRA petition on April 20, 2012.



7/23/13, at ¶ 4. On November 7, 2013, the Commonwealth filed a motion

                                      pro se PCRA petition as untimely.



untimely.   The record does not reflect that the PCRA court complied with

Pa.R.Crim.P. 907.     The court docketed

December 12, 2013. On February 24, 2014, the court ordered Appellant to



                                     -3-
J. A22042/14

comply with Pa.R.A.P. 1925(b).3 The record does not reflect Appellant filed

a Rule 1925(b) statement.

     Appellant raises the following issue:

        Whether [P
        PCRA] petition . . . as being untimely where [Appellant]
        filed a motion within the statutory deadline time frame?



a motion for extension of time on April 19, 2012, which the court granted on

April 24, 2012.   Id. at 11-

granted his request for an extension of time to file a PCRA petition by June

21, 2012. Id. at 12. Appellant notes he filed his pro se PCRA petition on

June 13, 2012.4 Id. Appellant is due no relief.



has required this Court to examine whether we have jurisdiction to entertain

the underlying PCRA petition. See Commonwealth v. Fahy, 737 A.2d 214,




determination is supported by the evidence of record and free of legal er

Commonwealth v. Wilson, 824 A.2d 331, 333 (Pa. Super. 2003) (en



3

counsel on February 25, 2014.
4
  As noted above, the court appointed counsel for Appellant on April 24,
2012. Appellant, however, filed a pro se PCRA petition on June 13, 2012.




                                    -4-
J. A22042/14

banc

year of the date the judgment becomes final . . . unless one of the

exceptions in § 9545(b)(1)(i)-(iii) applies and the petition is filed within 60

                                                           Commonwealth v.

Copenhefer, 941 A.2d 646, 648 (Pa. 2007) (internal citations and footnote

omitted).


         competency to adjudicate a controversy. These limitations
         are mandatory and interpreted literally; thus, a court has
         no authority to extend filing periods except as the statute
         permits. Unlike a statute of limitations, a jurisdictional
         time limitation is not subject to equitable principles such as
         tolling except as provided by statute. Thus, the filing
         period is only extended as permitted; in the case of the
         PCRA, the time limitations are extended upon satisfaction
         of the exceptions found in § 9545(b)(1)(i)-(iii) and timely
         filing pursuant to (b)(2). As it has been established that

         the period for filing a PCRA petition is not subject to the
         doctrine of equitable tolling, save to the extent the
         doctrine is embraced by § 9545(b)(1)(i)-(iii).

Fahy, 737 A.2d at 222 (citations omitted).

       The three timeliness exceptions are:

            (i)   The failure to raise the claim previously was the
         result of interference by government officials with the
         presentation of the claim in violation of the Constitution or
         laws of this Commonwealth or the Constitution or laws of
         the United States;

            (ii)  the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

           (iii) the right asserted is a constitutional right that
         was recognized by the Supreme Court of the United States


                                     -5-
J. A22042/14

         or the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).

      Instantly, we review whether the PCRA court erred by holding

                                              See 42 Pa.C.S. § 9545(b)(1),

                                                                       as he

did not file a direct appeal with this Court. See 42 Pa.C.S. § 9545(b)(3);

Pa.R.A.P. 903(a). Appellant thus had until Monday, May 21, 2012, to file his

first PCRA petition. See Copenhefer, 941 A.2d at 648.

      Appellant, however, did not file a pro se PCRA petition until June 13,

2012, and his counsel filed an amended PCRA petition on July 23, 2012.

Appellant attempts to excuse his untimely petitions by referencing a motion

for extension of time, which the court allegedly granted. In Fahy, however,



                                              See Fahy, 737 A.2d at 222.



allege and prove any of the timeliness exceptions.    See id. (holding filing

period extended only upon satisfying one of three timeliness exceptions).



extension of time and thus lacked jurisdiction to consider Appel




                                    -6-
J. A22042/14

untimely filed PCRA petitions.5   See Fahy, 737 A.2d at 222.       Having

discerned no error of law, we affirm the order below. See Wilson, 824 A.2d

at 333.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/22/2014




5
    We do not address whether the PCRA court should have considered
           pro se filing.




                                  -7-